BAKER, Judge.
Defendant-appellant Mary Beth Sanders brings this interlocutory appeal from an order denying her motion to dismiss a zoning ordinance complaint.
Because we find it to be dispositive, we address only the following issue:
Whether the small claims and misdemeanor division of the Vanderburgh Superior Court1 erred in overruling Sanders's motion to dismiss for lack of subject matter jurisdiction.
FACTS
On April 25, 1991, the Evansville-Van-derburgh Area Plan Commission (EVC) filed two separate ordinance enforcement actions in the small claims and misdemeanors division of the Vanderburgh Superior Court; these actions concerned two real estate lots owned by Sanders and sought injunctive relief. The case was placed on the small claims docket. On May 21, 1991, claiming lack of subject matter jurisdiction and improper service of process, Sanders moved for dismissal. The trial court denied the motion and certified an order for this interlocutory appeal.
DISCUSSION AND DECISION
The applicable statutory provisions governing small claims and misdemeanor divisions of superior courts are IND.CODE 883-5-2-2 through IND.CODE 33-5-2-10. Our General Assembly has provided the small claims and misdemeanor division with two dockets. The small claims docket of the division has jurisdiction over 1) "civil actions in which the amount sought or value of property sought to be recovered is not more than three thousand dollars ($3,000)" and 2) "possessory actions between landlord and tenant...." IND.CODE 33-5-2-4. The minor offenses and violations docket has jurisdiction over 1) Class D felony cases, 2) misdemeanor cases, 3) infraction eases, and 4) ordinance violation cases. IND.CODE 838-5-2-8.
EVC's notices of claim ask the small claims and misdemeanor division of the superior court to enjoin Sanders's use of real estate allegedly in violation of Evansville's Code of Ordinances. Superior courts do not have the power to issue injunctive relief from their small claims dockets. Buck-master v. Platter (1981), Ind.App., 426 N.E.2d 148, 150, n. 1. In Buckmaster, this court held that IND.CODE 838-10.5-3-8, the predecessor statute of IND.CODE 83-5-2-4, did not provide for the exercise of such extraordinary equitable powers. Similarly, we find IND.CODE 83-5-2-4 does not give this additional jurisdiction to the small claims docket.
*985The superior court does not have the power to issue injunctions through its small claims docket because the statute ereating that docket, IND.CODE 838-5-2-4, specifically restricts the court's jurisdiction and authority to do so. Buckmaster, supra. These limitations, however, do not necessarily mandate dismissal. The small claims and misdemeanor division of the Vanderburgh Superior Court also contains a minor offenses and violations docket. This docket has no such limitation.
The Vanderburgh Superior Court, which is unified, has concurrent and original jurisdiction with the Vanderburgh Circuit Court over civil matters,2 including the enforcement of zoning ordinances and requests for injunctions and other equitable relief. The minor offenses and violations docket of the small claims and misdemeanor division is not only authorized under subsection four of IND.CODE 8338-5-2-8 to hear ordinance violation cases, but it is also authorized to hear (1) Class D felony cases, (2) misdemeanor cases, and (8) infraction cases. In Class D felony and misdemeanor cases, when a defendant's liberty and property interests may be at stake, the stringent rules of evidence are applicable. There is no authorization from any retreat from the procedural and evidentiary safeguards in infraction and minor offenses cases, and there is nothing to prevent the type of case at issue, an ordinance violation case requesting injunctive relief, from being included in the minor offenses and violations docket. In fact, the statute specifically authorizes ordinance violations, which necessarily contemplates the remedy of injunetion, to be included in the minor offenses and violations docket. IND.CODE 83-5-2-8(a)(4).
Although the reasoning of Buckmaster prevents EVC's claim seeking injunctive relief from being heard on the small claims docket of the small claims and misdemean- or division of the Vanderburgh Superior Court, we hold today that there is no sim-flar jurisdictional obstruction preventing in-junctive relief cases from being heard on the minor offenses and violations docket of the small claims and misdemeanor division.
We therefore instruct the trial court to transfer the cause to the proper docket, i.e. to the minor offenses and violations docket of the small claims and misdemeanors division or to another division of the superior court having general civil jurisdiction.
SHIELDS, J., concurs.
RATLIFF, C.J., dissents with opinion.

. IND.CODE 33-5-43-35.


. IND.CODE 33-5-43-4.